Whitaker, Judge,
dissenting:
I regret to disagree with the majority opinion. It is there held that plaintiff is entitled to recover by virtue of section 507(a) (7) of the Officer Personnel Act of 1947 (61 Stat. 795, 893).
*485In my opinion this subsection applies only to officers of the Regular Army, and since plaintiff was a Reserve Officer, I do not think he can take advantage of it. The caption, beneath which section 507 and its several subsections appear, reads: “Regular Army Officers — Selection Boards — Promotion Generally.” Section 507 is divided into subsections (a), (b), (c), and (d). Subsection (a) is further divided into subsections (1), (2), (3), (4), (5), (6), (7), and (8). Section 507(a) (1) reads, in part, as follows:
Unless expressly provided otherwise by some provision of law, general officers of the Regular Army and promotion-list officers of the Regular Army shall be permanently promoted to and appointed in the grades of * * * in the Regular Army only when recommended for promotion to those grades by a selection board as provided in this title.
Then follows subsection (2) under section 507(a), and then subsection (3), etc. All of the subsections apply to those officers who are mentioned in section 507(a). As the caption says, section 507 relates to Regular Army officers; it has no reference to Reserve officers.
This being true, section 507 (a) (7) has no application to plaintiff, and I do not think he is entitled to recover.
In accordance with the opinion of the court and on a memorandum report of the commissioner as to the amount due thereunder, it was ordered on June 15,1962, that judgment for plaintiff be entered for $8,873.15.